Citation Nr: 1217795	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spondylosis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Regional Office (RO) in New Orleans, Louisiana, of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2006, a statement of the case was issued in May 2008, and a substantive appeal was received in July 2008.   


FINDINGS OF FACT

1.  By way of April 2004 and September 2004 rating decisions, the RO denied the Veteran's claim of entitlement to service connection for lumbar spondylosis.  The Veteran failed to file a timely notice of disagreement.  

2.  Evidence received since the September 2004 rating decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for lumbar spondylosis.

3.  By way of April 2004 and September 2004 rating decisions, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability.  The Veteran failed to file a timely notice of disagreement.  

4.  Evidence received since the September 2004 rating decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right shoulder disability.

5.  By way of April 2004 and September 2004 rating decisions, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The Veteran failed to file a timely notice of disagreement.  

6.  Evidence received since the September 2004 rating decision is neither cumulative nor redundant of the evidence of record at the time of the September 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The April 2004 and September 2004 RO rating decisions, which denied the Veteran's claim of entitlement to service connection for lumbar spondylosis, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  Evidence received since the September 2004 RO rating decision is new and material; accordingly, the claim of entitlement to service connection for lumbar spondylosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The April 2004 and September 2004 RO rating decisions, which denied the Veteran's claim of entitlement to service connection for a right shoulder disability, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

4.  Evidence received since the September 2004 RO rating decision is new and material; accordingly, the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).

5.  The April 2004 and September 2004 RO rating decisions, which denied the Veteran's claim of entitlement to service connection for a bilateral knee disability, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

6.  Evidence received since the September 2004 RO rating decision is new and material; accordingly, the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26 (2011).  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2011).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, 12 Vet. App. at 218-19.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States Court of Appeals for Veterans Claims (Court) held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims for entitlement to service connection for lumbar spondylosis, a right shoulder disability, and bilateral knee disabilities, were denied by way of April 2004 and September 2004 RO decisions.  The Veteran failed to file a timely notice of disagreement.  Consequently, the April 2004 and September 2004 rating decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

The Board notes that in the April 2004 rating decision, the RO acknowledged that the service treatment records reflected treatment for low back pain, right shoulder pain, and bilateral knee pain (diagnosed as muscle pain, a right shoulder strain, and a ligament strain respectively).  The RO also acknowledged that post service treatment records dated from December 2002 to December 2003 reflected moderate bulging of the lumbar spine (based on MRI), cervical degenerative spondylosis which radiates to both shoulders, and degenerative joint disease of the bilateral knees.  The RO denied the claim because it found that the treatment records failed to show permanent residuals of a chronic disability resulting from the in-service injuries.  

In the RO's September 2004 rating decision, the RO continued to deny the claims.  The basis for the denial was that there was no nexus opinion that related the Veteran's current disabilities to service.  The RO pointed out that the VA Medical Center (VAMC) records reflect complaints of right shoulder pain and bilateral knee pain "many years following separation from service."  The RO also noted that the Veteran sought treatment for lumbar pain in January 1998 (again, many years following service).  

In its February 2006 rating decision, the RO did not discuss whether new and material evidence had been submitted and whether or not the claim was reopened.  It acknowledged that it had received additional evidence for consideration.  Then it appears that the RO adjudicated the issues on a de novo basis, as if the claims had been reopened.    

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The bases for the September 2004 denials were that (1) there was no evidence of a nexus between the Veteran's in-service treatment and his current disabilities, and (2) that the first post service evidence of the current disabilities did not arise until many years after separation from service.  Evidence received since the September 2004 rating decision includes additional (post-September 2004) outpatient treatment records and additional statements by the Veteran.  In these additional statements (dated May 2005, June 2005, April 2006, July 2008, May 2009, and August 2009), the Veteran suggests that he suffered chronic residuals from the in-service injuries; but that he did not seek treatment until the residuals became severe.    

The Board notes that for new and material evidence purposes only, this evidence is presumed to be credible.    

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Additionally, the Court in Shade clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  The Board finds that this new evidence, particularly the Veteran's statements, is related to an unsubstantiated element, i.e., whether there was continuity of symptomatology following the Veteran's in-service injuries.  

As a result, the Board finds that new and material evidence has been received with which to reopen the claims of entitlement to service connection for a low back disability, a right shoulder disability, and a bilateral knee disability.  Consequently, the claims are reopened.  The underlying service connection claims are further addressed in the remand section.

ORDER

The Veteran's claim of service connection for a low back disability (to include lumbar spondylosis) is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for a right shoulder disability is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for a bilateral knee disability is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

In the Veteran's May 2005 correspondence, he requested a C&P examination, if such an examination was necessary.  The Board notes that the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006) has established a relatively low threshold for when a VA examination is required.    

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the evidence of record establishes that the Veteran has current low back, right shoulder, and bilateral knee disabilities.  The evidence also establishes the Veteran sustained injuries to his low back, right shoulder, and bilateral knees during service.  The Veteran's lay statements constitute at least an indication that the current disabilities may be associated with the in-service injuries.  Finally, the claims file contains insufficient competent medical evidence on file for the VA to make a decision on the claims.  Consequently, the Board finds that the claims must be remanded as a VA examination is warranted to determine the nature, extent, and etiology of the Veteran's low back disability, right shoulder disability, and bilateral knee disability.   

The prospective examiner should review the claims file and address the findings in the service treatment records.  Specifically, the examiner should address the in service treatment for the Veteran's low back (dated May 1975), his right shoulder (dated January 1975-February 1975), and his knees (dated October 1975).  

Finally, although the RO issued notice letters in May 2005 and July 2005, neither of these correspondences informed the Veteran of the manner in which disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These requirements do not constitute the basis of this remand.  However, since these issues need to be remanded on other grounds and the claims have been reopened, the Board finds that an updated notice letter should be sent to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran with an appropriate notice letter to ensure compliance with the Dingess/Hartman decision.  Ensure that the Veteran is furnished proper notice in compliance with 38 C.F.R. § 3.159(b)(1), including notice of (a) the information and evidence not of record that is necessary to substantiate his claim, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide, including the need to furnish all pertinent evidence in his possession.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

2.  Thereafter, afford the Veteran a VA orthopedic examination for the purpose of determining the nature, etiology, and severity of the Veteran's low back disability, right shoulder disability, and bilateral knee disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability of the low back, bilateral knees, or right shoulder had its clinical onset in or is causally related to service.

A thorough rationale should be provided for any opinion expressed.  The opinion should address the treatment of the Veteran's low back (dated May 1975), right shoulder (dated January 1975-February 1975), and knees (dated October 1975).  

3.  Finally, after completion of the above, review the expanded record and determine if the benefits sought can be granted.  If any claim remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


